Brady, J.
The justice announced, on the conclusion of the trial before him, judgment for the plaintiff for the sum of $36, the parties being present; but he inadvertently entered judg*104ment on the process for $13 90. The defendant was notified of this error, and to attend before the justice, to have it'corrected. He did attend, but refused to consent to the alteration, and the justice declined to make it, upon the ground that he had no authority to do it.
We have held that we have no power to give the judgment the justice should have rendered. We can only reverse the judgment, and allow a new action to be brought.
Judgment reversed.